DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 
 
Specification Objections
The disclosure is objected to because of the following informalities:
In various locations of the specification which were amended in the response of 05-27-2021, applicant failed to include the units “mm2” in the equation LH3/dm2≥0.025 mm2. These amendment locations to the specification are col. 11 lines 1-15, col. 14 lines 7-26, and col. 15 lines 29-49. Additionally, in col. 16 lines 1-23 the amendments of “0.040” and 2”. Furthermore, the amendments to the specification were not marked correctly in the 05-27-2021 amendment because the bracketed material indicating matter to be deleted relative to the original patent fails to include the exact text present in the patent. The terms “AI”, “L”, “H” and “dm” are not italicized as in the original patent text.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:    Appropriate correction is required. The amendments to claim 1 were not marked correctly in the 05-27-2021 amendment because the bracketed material indicating matter to be deleted relative to original patent claim 1 fails to include the exact text present in patent claim 1. The terms “AL”, “L”, “H” and “dm” are not italicized as in the original patent text.  
Appropriate correction is required.
See 37 C.F.R. 1.173 and MPEP 1453 for the proper manner of making amendments in reissue applications.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 line 12, there is no clear antecedent basis for “the annular portion” and “the same”, since a pair of annular portions has been previously recited. It is therefore unclear which of the pair is being referenced. This is similar to the error noted by Applicant in the reissue declaration of 05-27-21.

Response to Arguments
The response of 05-27-2021 has been received and considered but fails to place the application in condition for allowance because of the above rejections and objections.
 
Conclusion
Claims 1-4, 6, 8, 9 and 11 are rejected.
Claims 5, 7, 10 and 12-21 have been canceled.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenn K. Dawson whose telephone number is 571-272-4694. The examiner can normally be reached on Mon-Fri 8:00-4:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 
or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
Signed: /GLENN K DAWSON/ Primary Examiner, Art Unit 3993

Conferee: /cew/
Conferee: /GAS/